Citation Nr: 1444317	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in November 2013.  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains the November 2013 hearing transcript.  The Veterans Benefits Management System electronic claims file does not contain any documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain an addendum opinion.  Specifically, the September 2010 VA examiner indicated that the Veteran's tinnitus was related to his hearing loss.  He provided a negative nexus opinion regarding bilateral hearing loss based on normal hearing during service, as well as no significant threshold shifts when comparing the service entrance and separation examinations; but the absence of in-service evidence of hearing loss is not fatal to a claim.  38 C.F.R. § 3.303(d) (2013); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the examiner did not explain the significance of the finding as to the threshold shifts.  Finally, the Veteran provided a more detailed history of his symptoms and noise exposure during the Board hearing.  The Board finds that a medical opinion considering these issues would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  It is noted that the record contains private treatment records.  Nevertheless, as the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

2.  After any additional records are associated with the claims file, obtain an addendum opinion from the September 2010 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file should be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss and tinnitus manifested in or are otherwise related to his military service, including noise exposure therein (which is conceded).  The service audiological examinations must be converted from ASA measurements to ISO-ANSI measurements.  See June 1964 and November 1964 service treatment records.

In providing this opinion, the examiner must discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that any current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  The examiner must also discuss the significance of the finding that there were no significant threshold shifts when comparing the entrance and separation examinations, as indicated in the September 2010 VA examination report, as well as the Veteran's contentions and reported history.  See, e.g., August 1999, February 2003, and May 2011 private treatment records; November 2013 Bd. Hrg. Tr. (including reports from Veteran of history of symptoms and noise exposure).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

